Citation Nr: 1751636	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for epilepsy, to include as secondary to service-connected disability.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include a panic or depressive disorder, to include as secondary to service-connected disability.  

4.  Entitlement to service connection for vertigo, to include as secondary to service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from May 1985 to November 1985 and from February 1991 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan in the Commonwealth of Puerto Rico.  

The Board notes that the January 2011 rating decision indicated that the scope of the Veteran's acquired psychiatric disability was entitlement to service connection for panic disorder or depressive disorder.  Review of the record indicates that the Veteran has been diagnosed with a generalized anxiety disorder, as well as depressive disorder NOS and panic disorder.  Accordingly, the Board has characterized the issue on appeal as service connection for an acquired psychiatric disorder to better reflect the scope of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been provided VA examinations that address the claims in appellate status.  The Veteran has provided a December 2014 positive private medical opinion; based on lack of sufficient rationale in this opinion, the Board finds that there is insufficient evidence of record upon which to adjudicate these claims at this time.  Rather, the Board finds the record, to especially include this private medical opinion, raises the duty to obtain VA examinations with opinions to assist in seeking to substantiate these claims in appellate status.  See 38 C.F.R. § 3.159.  If under to grant the claims, the representative specifically requested this remand.  The representative also has explicitly asserted that the Veteran's disabilities are secondary to his service-connected tinnitus, and thus, this aspect of the appeal must also be developed.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.

2. After completing directive (1), schedule the Veteran for VA examination(s) with an appropriate clinician to address the Veteran's claims for service connection for chronic fatigue syndrome, epilepsy, an acquired psychiatric disorder, and vertigo.  

The examiner should address the following:

(a) What are the relevant diagnoses relevant to these claims?  

(b) For each diagnosed disability, is it at least as likely as not (50 percent probability or greater) that such disability is attributable to an active period of service or is caused or aggravated by the Veteran's service-connected tinnitus?
.  
3. Next, readjudicate the claims, to include on a secondary basis. If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) with the appropriate time in which to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




